        Case 3:20-cv-00072-DPJ-FKB Document 1 Filed 02/05/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 FOREST TIRE & AUTO, LLC                                                               PLAINTIFF

 VS.                                                                             3:20-cv-72-DPJ-FKB
                                                               CIVIL ACTION NO. ___________

 CATLIN SPECIALTY INSURANCE CO.,
 ENGLE MARTIN & ASSOCIATES,
 RIMKUS CONSULTING GROUP, INC., AND
 LAWRENCE L. WEDDERSTRAND, P.E.                                                    DEFENDANTS


                                    NOTICE OF REMOVAL

TO:     Ann R. Chandler, Esq.
        Pittman, Roberts & Welsh, PLLC
        410 South President Street
        Post Office Box 22985
        Jackson, MS 39225-2985

        Without waiving any affirmative defenses or objections, including, but not limited to,

Rule 12 defenses, Catlin Specialty Insurance Co. hereby removes this cause from the Circuit

Court of Smith County, Mississippi (Cause Number 2019-256-1) to the United States District

Court for the Southern District of Mississippi, Northern Division. In support of removal, Catlin

submits the following.

        1.      Removal. Catlin removes this cause to this Court pursuant to diversity jurisdiction.

See 28 U.S.C. §§ 1332, 1441 and 1446.

        2.      The State Court Action. The state court action that is removed to this Court is

styled, Forest Tire & Auto, LLC v. Catlin Specialty Insurance Co., Engle Martin & Associates,

Rimkus Consulting Group, Inc. and Lawrence L. Wedderstrand, P.E., Civil Action Number

2019-256-1, in the Circuit Court of Smith County, Mississippi. A copy of the initial pleadings




PD.27914283.3
         Case 3:20-cv-00072-DPJ-FKB Document 1 Filed 02/05/20 Page 2 of 5




served on Catlin are attached as Exhibit “A.” This matter arises out of an alleged breach of an

insurance contract on a building insurance claim.

        2.       Propriety of Removal. This removal is proper under 28 U.S.C. Section 1441(a)

& (b) and Section 1332 (diversity jurisdiction). Complete diversity of citizenship exists, and the

amount in controversy appears to be in excess of $75,000.00. This action is properly removed

under 28 U.S.C. § 1441 to the Southern District of Mississippi, Northern Division, as the district

and division embracing the County Court of Smith County, Mississippi in which the state court

action was pending.

        3.       Diversity of Citizenship. Complete diversity of citizenship exists here.

                 a.       The Plaintiff, Forest Tire and Auto, LLC, is a Mississippi limited liability

company, whose sole members and managers are residents and citizens of the state of Mississippi.

                 b.       The Defendant, Catlin Specialty Insurance Co., is a Delaware insurance

company with its principal place of business in Connecticut.

                 c.       The Defendant, Engle Martin & Associates, LLC is a Georgia limited

liability company with its principal place of business in Georgia. The sole member of the limited

liability company is Cor Partners, Inc., which is a Missouri corporation with its principal place of

business in Missouri.

                 d.       Rimkus Consulting Group, Inc., is a Texas corporation with its principal

place of business in Texas.

                 e.       Contrary to the allegations of the Complaint, Lawrence L. Wedderstrand,

P.E., is an individual resident of the State of Colorado and has been a resident of Colorado since

before the Complaint was filed. Mr. Wedderstrand’s Affidavit is attached as Exhibit B.1


1 Presumably, Wedderstrand was named as a defendant solely to defeat diversity jurisdiction. Notwithstanding that
subject matter jurisdiction exists based on the parties’ diversity, Mr. Wedderstrand still is an improper defendant




PD.27914283.3
           Case 3:20-cv-00072-DPJ-FKB Document 1 Filed 02/05/20 Page 3 of 5




         No defendant shares residency with the Plaintiff for purposes of Diversity Jurisdiction. See

28 U.S.C.S. § 1441. Therefore, the first requirement of diversity jurisdiction, complete diversity,

is met.2

         4.       Amount in Controversy. The unverified state court Complaint asserts that the

Plaintiff is entitled to damages for repair costs under the insurance policy, as well as attorneys fees,

punitive damages and pre- and post-judgment interest for bad faith denial, conspiracy and

negligence. 3

         The Plaintiff seeks insurance coverage benefits that exceed $75,000. In addition to this

amount, the Plaintiff demands attorney’s fees, litigation costs, emotional distress damages, and

punitive damages. See Complaint at 8. As such, it is abundantly clear under both the “common

sense test” and the facts in controversy that the amount in controversy exceeds the $75,000.00

jurisdictional requirement.4

         As all parties are diverse in this matter and the jurisdictional amount in controversy is

satisfied, subject matter jurisdiction is proper with this Court.

         4.       Timeliness. This notice of removal has been filed within thirty days after receipt

of a copy of a paper which it could be ascertained that this cause of action is removable, as

provided by 28 U.S.C. Section 1446. The state court Complaint was filed on December 20,

2019, with service of process made upon some Defendants on January 8, 2019.




against whom the Plaintiff has no reasonable possibility of recovery. See generally Williams v. Lafayette Ins. Co., 640
F. Supp. 686, 687 (N.D. Miss. 1986); Goodwin v. Progressive Gulf Ins. Co., 2019 U.S. Dist. LEXIS 212519 (S.D.
Miss. 2019).
         2 Randle v. SmithKline Beecham Corp., 338 F. Supp. 2d 704, 706 (S. D. Miss. 2004); 28 U.S.C. § 1332.
         3 Claims for punitive damages generally are held to exceed the federal jurisdictional amount. See Complaint
၁VHHDOVRHJFarris v. Bevard, 2015 U.S. Dist. LEXIS 82036, 2015 WL 3885501*1-2 (S.D. Miss. 2015) (“federal
courts in Mississippi have consistently held that a claim for an unspecified amount of punitive damages is deemed to
exceed the federal jurisdictional minimum.”).
         4 Allen v. R & H Oil & Gas Co., 63 F.3d 1326 (5th Cir. 1995).




PD.27914283.3
        Case 3:20-cv-00072-DPJ-FKB Document 1 Filed 02/05/20 Page 4 of 5




        5.      Consent to Removal by All Defendants. All properly served Defendants have

joined or consented, or will join or consent, to this removal. Upon information and belief, any

other Co-Defendant would consent to removal.

        6.      Notice to Others. In accordance with 28 U.S.C. Section 1446(d), Catlin will

promptly give notice to all parties in writing, and shall file a copy of the notice of removal with

the Clerk of the state court.

        Accordingly, Catlin Specialty Insurance Co. hereby removes this action to the United

States District Court for the Southern District of Mississippi, Northern Division.

        THIS the 5th day of February, 2020.

                                              CATLIN SPECIALTY INSURANCE CO.

                                              PHELPS DUNBAR LLP



                                              BY: s/ Kyle S. Moran
                                                  Kyle S. Moran MS Bar 10724
                                                  Adam Harris MS Bar No.: 102955
                                                  Derek J. Goff MS Bar 105304
                                                  PHELPS DUNBAR LLP
                                                  2602 13th Street, Suite 300
                                                  Gulfport, Mississippi 39501
                                                  Telephone: 228-679-1130
                                                  Facsimile: 228-679-1131
                                                  Email: kyle.moran@phelps.com
                                                  Email: adam.harris@phelps.com
                                                  Email: derek.goff@phelps.com




PD.27914283.3
        Case 3:20-cv-00072-DPJ-FKB Document 1 Filed 02/05/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2020, I electronically filed the above and foregoing

with the Clerk of the Court using the ECF system, and I hereby certify that I have mailed through

the United States Postal Service, postage prepaid, a true and correct copy of the above and

foregoing to the following:

        Anthony Grayson
        Smith County Circuit Clerk
        P.O. Box 517
        Raleigh, MS 39153

        Ann R. Chandler, Esq.
        Pittman, Roberts & Welsh, PLLC
        410 South President Street
        Post Office Box 22985
        Jackson, MS 39225-2985
        Attorneys for Plaintiff

        This, the 5th day of February, 2020.

                                               s/ Kyle S. Moran




PD.27914283.3
